61 N.Y.2d 861 (1984)
Jordan Kret, an Infant, by His Father and Natural Guardian, Arthur Kret, Appellant,
v.
Brookdale Hospital Medical Center et al., Respondents.
Court of Appeals of the State of New York.
Submitted January 6, 1984.
Decided February 23, 1984.
Morris J. Eisen, Steven Di Joseph and Edward P. Dunphy for appellant.
George J. Kehayas and Leo Rothbard for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE. Taking no part: Judge SIMONS.
Order affirmed, with costs, for reasons stated in the opinion by Justice SEYMOUR BOYERS at the Appellate Division (93 AD2d 449). Moreover, a reading of the summation of plaintiff's attorney to the jury in the prior trial leaves no doubt that the question decided by that jury was whether abruptio placentae occurred, that it was necessarily determined, and that it was determined against plaintiff after full and fair opportunity to litigate the issue.